February 18, 1971


Honorable Enrique H. Pena
County Attorney
Room 201;~City-County Building
El,Paso, Texas 79901          Opinion No. M-794
                             Re:   Fees for hearings before
                                   a Justice of the Peaoe
                                   for revocation of driver'8
                                   liaense pursuant to
                                   Article 6687b, Section 22,
Dear Mr. Penar                     Vernon's Civil Statutes.
     In your request for our opinion you ask what fees, if
     are payable to a Justice of the Peaae for conducting
i%ings   on the revocation of driver's license under Arti-
cle 6687b, Section 22, Vernon's Civil Statutes,
       II
        . . . the anewer sought is not whether
    the Department of Pub1i.cSafety is author-
    ized to pay, but rather whether s   agency,
    political subdivision,~or person, is obligated
    to pay a fee to a Justice of the Peace hear-
    ing these cases. And if the Justice of the
    Peace is entitled to a fee, whom does he
    look to for payment?"
     The legielature has provided in Article 6687b, Section
22, for hearings on the revocation of driver's license to
be held before a mayor, the judge of the police court, or a
Justice of the Peace. These heaninqs have been viewed as
administrative rather than criminal-in nature.
mont of Public Safety v. Cox, 279 S.W.Zd 661
1955. error ref. n.r.e.1: 7 Tex.Jur.Zd 340. Automobiles,
Sec. 32. Article 6687b makes no provisions for the payment
of fees by the Department of Public Safety or other state
agency or anyone else to the Justice of the Peace for
conducting hearings pursuant to Section 22, This office has
previously held that the Department of Public Safety is not
authorized to pay court costs for these hearings. Attorney
General's Opinion No. V-554 (1948).


                             -3858-
Honorable Enrique II.Pena, Page 2      (M-794)


     A public officer, such as a Justice of the Peace, is
entitled only to those fees prescribed by law. When the
legislature imposes upon an officer an additional duty,
such as the hearings under Section 22 of Article 6687b,
without providing additional compensation, the officer
must perform the-duty without exira compensation. McCalla
v. City of Rockdale, 112 Tex. 209, 246 S.W. 654 (1922);
47 Tex. Jur.2d 213. 227-228. Public Officers. Sec. 168. ~'
177; Attorney General's Opinion No. V-554 (1948). No -
statutory authority provides for the payment of any fees
for the administrative hearings in question. We there-
fore are of the opinion that a Justice of the Peace is
not entitled to an extra fee for conducting the adminstra-
tive hearings in question.

                      SUMMARY
        A Justice of the Peace is not entitled to
     any fee for conducting administrative hearings
     on the revocation or suspension of driver's
     license pursuant to Article 6667b, Vernon's
     Civil Statutes.




Prepared by Roland Daniel Green, III
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
John Reeves
Jerry Roberts
Sally Phillips
Steve ~ollahan




                             -3859-
Honorable Enrique H. Pena, Page 3     (M-794)


MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant Attorney f3eneral




                             -3860-